Citation Nr: 0526926	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  02-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for recurrent ranula, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted an increased rating for 
recurrent ranula to 10 percent.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in October 2003 and March 2005 for additional 
development and consideration of evidence submitted by the 
veteran that had not been considered by the RO.  The actions 
ordered in the remands have been accomplished.  Stegall v. 
West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran has recurrent ranulas which are located in 
his mouth in the area at the base of his tongue and do not 
produce either marked impairment of speech or mastication.  

2.  The veteran's residuals include a tender scar on the jaw.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
recurrent ranula have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7200, 7202, 7344 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for an increased rating in July 
2001.  The RO sent the veteran a letter in August 2001.  The 
letter informed the veteran of the evidence necessary to 
support his claim, what information was needed from the 
veteran and how VA could assist him.  In the subsequent April 
2002 statement of the case and October 2002 supplemental 
statement of the case the RO informed the veteran of the 
regulations for rating his disability including the new 
regulations for evaluating skin disorders.  The Board 
remanded the claim in October 2003 for additional 
development.  A letter was sent to the veteran in February 
2004 explaining what actions VA was undertaking to assist the 
veteran.  The additional evidence submitted by the veteran 
was not relevant to the issue of an increased rating.  

The veteran was afforded a VA examination.  He and his spouse 
appeared and gave testimony at the RO.  The veteran testified 
he had not sought any treatment from a private physician for 
his ranula.  He had only seen Dr. G.  VA records reveal Dr. G 
saw the veteran at VA for sinus problems, in addition to 
providing a VA fee basis examination of the veteran.  The 
veteran has not identified any additional evidence.  

In the February 2004 letter from VA to the veteran he was 
advised of the status of his claim, the evidence that had 
been received and asked to identify any additional evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2004).  

The Schedule for Rating Disabilities provides at 38 C.F.R. 
§ 4.114 Diagnostic Codes for evaluating disability of the 
digestive system.  Benign neoplasms, exclusive of skin 
growths are evaluated under the appropriate diagnostic code, 
depending on the predominant disability or the specific 
residuals after treatment.  38 C.F.R. § 4.114, Diagnostic 
Code 7344 (2004).  

The veteran's recurrent ranulas appear in the veteran's 
mouth.  In November 1992, the VA examiner described them as 
lesions that formed at the base of the tongue.  For that 
reason the Board has concluded the anatomic areas affected by 
the veteran's recurrent ranulas are the mouth and tongue.  

Injuries to the mouth are rated as for disfigurement and 
impairment of function of mastication.  38 C.F.R. § 4.114, 
Diagnostic Code 7200 (2004).  

Loss of whole or part of the tongue is rated as 100 percent 
disabling with inability to communicate by speech.  With loss 
of one half or more of the tongue a 60 percent rating is 
assigned.  A 30 percent rating is assigned with marked speech 
impairment.  38 U.S.C.A. § 4.114, Diagnostic Code 7202 
(2004).  

During the pendency of this appeal the criteria for rating 
disability due to scars has been amended.  See 67 Fed. Reg. 
49596 (2002).  When a provision of VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending a determination must be made as to which 
regulation is more favorable to the claimant.  If the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g)(West 2002), which provides that VA may 
award an increased rating based on a change in the law 
retroactive to, but no earlier than, the effective date of 
the change.  VAOPGCPREC 3-2000.  

Prior to August 30, 2002. disfiguring scars of the head, 
face, and neck that were slightly disfiguring were rated as 
noncompensably disabling.  With a moderately disfiguring scar 
a 10 percent rating was assigned.  With a severe disfiguring 
scar, especially if it produced a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
rating was assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Superficial scars that were poorly nourished, with repeated 
ulceration were rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  

Scars that are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  

Other scars were rated based on limitation of the function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002)

On or after August 30, 2002, Scars resulting in disfigurement 
of the head, face, or neck: with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids, ears, (auricles), cheeks, 
lips, or with six or more characteristics of disfigurement 
are rated as 80 percent disabling.   Visible or palpable 
tissue loss and either gross distortion or with visible or 
palpable loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or 
with four or five characteristics of disfigurement is rated 
as 50 percent disabling.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or, with 
two or three characteristics of disfigurement a 30 percent 
rating is assigned.  With one characteristic of disfigurement 
a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  

Note(1): The 8 characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are: Scar 5 or more inches (13 
or more cm.) in length.  Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches 
(39 sq. cm.).  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
Note (2): Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
DC 6063 (anatomical loss of one eye), as appropriate.  
Note (3): 
Take into consideration unretouched color photographs when 
evaluating under these criteria.  

Superficial, unstable scars are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note(2):A superficial scar is one not associated with 
underlying soft tissue damage.  

Superficial scars which are painful on examination are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2004).  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a  scar on the tip of a finger or toe even 
though amputation of the part  would not warrant a 
compensable evaluation.  

Other scars are to be rated based on limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).  

Factual Background and Analysis.  In October 1966, the RO 
granted service connection for recurrent ranula.  Service 
medical records showed that the veteran had cysts removed 
from under the tongue on two occasions.  The diagnosis was 
recurrent ranula.  A VA examination of August 1966 revealed 
no symptoms, but a scar was noted on the duct area in the 
floor of the mouth.  There was no palpable stone.  Based on 
this evidence, a noncompensable disability rating was 
assigned.  

A summary of VA hospitalization from September 19 to 
September 21, 1966, was received.  Examination revealed a 
small swelling at the opening of the left sublingual duct.  
There was tenderness in the sublingual gland.  A multi-cystic 
ranula was excised under local anesthesia.  A summary of VA 
hospitalization from December 27, 1966, to January 6, 1967, 
was received.  There was history of a ranula on the left with 
involvement of the left submaxillary gland since 1963.  The 
left submaxillary gland was excised under general anesthesia.  
The postoperative course was uneventful.  In January 1967, 
the RO continued the noncompensable rating.  

A VA examination was conducted in October 1991.  The veteran 
complained that the ranula periodically swelled and ruptured 
about twice a year.  He noted that the contents of the ranula 
included a bloody, phlegm-like discharge.  He indicated that 
the most recent episode had been in the previous February.  
He denied any pain on the inside of the mouth, but he did 
experience some tenderness on the left jaw line.  Examination 
revealed a one cm.  pink variegated mass outcropping from the 
left lower inner jaw.  There was no active bleeding or cystic 
structure present.  The examiner diagnosed left recurrent 
ranula and noted that the particular impairment would be 
limited to the veteran's discomfort when the ranula swelled.  
He stated that he may also have intermittent problems with 
speaking during times when the ranula swells.  

A November 1992 VA examination revealed the veteran had a 
condition known as ranula where lesions form on the base of 
his tongue that resemble large blood blisters.  They occurred 
about two to three times a year.  When they occur he has 
impaired speech.  When the ranula bursts it was very 
embarrassing because he had to clean his mouth out.  The 
veteran also reported they caused quite a bit of difficulty 
with swallowing.  Examination revealed a scar underneath his 
left jaw that was consistent with the removal of the 
submaxillary gland.  There were no lesions in the mouth that 
would indicate any current ranula.  

There are no private or VA records of treatment for the 
ranula dated between 1992 and the next VA examination in 
September 2001.  An ear, nose and throat evaluation of the 
veteran was performed on a fee basis.  The physician noted 
there was no nerve injury related to the removal of the 
submandibular gland.  The veteran had episodes of a ranula 
forming on the floor of his mouth that lasted for several 
days.  They occurred one to two times a year.  When they 
ruptured dark fluid came out.  The floor of his mouth 
revealed an inflamed area in the area of the Wharton's duct.  
There was no stone and the examiner did not see a ranula.  
The veteran had chronic sialoadenitis with recurring ranula 
on the floor of his mouth on the left.  

The veteran and his spouse appeared and gave testimony at a 
hearing at the RO in July 2002.  The veteran believes that 
his ranula cost him a promotion at the Postal Service.  One 
ruptured when he was helping a customer and he had to leave 
without explanation.  When he was questioned about it by his 
supervisors, he was never put back in that position.  It 
caused discomfort when he was trying to eat and talk.  It did 
not cause a great deal of pain.  His spouse observed that 
when a ranula ruptured the veteran was kind of sick for the 
rest of the day.  There was no set pattern to when this would 
occur.  Sometimes it was once week, or once a month or maybe 
two months.  In the last six months he had no more than one 
or two a month.  The veteran had seen Dr. G. an ENT 
specialist.  The veteran had never seen a private physician 
for treatment of his ranula.  He went to the VA.  (T1-4).  

A March 2004 VA examination of the veteran revealed the 
veteran continued to have flare-ups of his ranula one to two 
times a year.  He would develop an uncomfortable feeling lump 
on the left lower mouth area underneath the tongue.  It would 
develop in one to two days, and then persist anywhere from 
two days to a week.  It would usually rupture with a black 
bloody material coming out.  His mouth was then back to 
normal for him in a day or two.  In between flare-ups with 
the recurrent ranula his mouth did not bother him.  He could 
feel an area of abnormal sensation when he ran his tongue 
over the scar area on the left lower mouth.  Otherwise there 
was no effect in the mouth.  He also had a scar on the left 
side of his jaw which did get irritated from time to time 
with the collar of his shirt.  There were no other effects on 
his usual occupation.  It had no effect on his usual 
activities.  

Examination revealed a surgically absent left submandibular 
gland.  Externally under the left mandible the veteran had a 
three inch by one eighth inch linear scar.  It was well 
healed and non-tender without induration.  Palpation of the 
mouth showed no evidence of stones.  There was a small tender 
2 millimeter nodule which was in the area of the mandibular 
gland resection.  The mucosa over the area was normal in 
appearance.  The examiner found no functional impairment or 
other limitation related to the service-connected ranula.  
There appeared to be no effect on his usual occupation and 
activities.  

VA has a duty to provide adequate explanation for diagnostic 
codes used in evaluating veteran's disabilities.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).  The Schedule for 
Rating Disabilities does not include a specific diagnostic 
code of rating ranulas.  The regulations provide that 
unlisted disorders are rated under closely related diseases 
or injuries in which the functions affected and anatomical 
area and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2004).  

The veteran's ranulas appear on the floor of his mouth.  The 
mouth is part of the digestive system.  For that reason the 
diagnosis for rating benign neoplasms of the digestive system 
is the most appropriate diagnostic code.  38 C.F.R. § 4.114, 
Diagnostic Code 7344.  It instructs the rater to evaluate 
based on the specific residuals.  Since the veteran had 
surgery to remove cysts from the floor of his mouth at the 
root of his tongue, and removal of the submandibular gland, 
the diagnostic codes for rating injuries to the mouth and 
tongue most nearly approximate the anatomic area and symptoms 
affected.  These diagnostic codes are more appropriate than 
those previously considered for rating dental disorders which 
are based on the motion of the joints set out at 38 C.F.R. 
§ 4.150.  

The ratings for injuries to the mouth and tongue require 
impairment of either mastication or speech.  The VA examiner 
in March 2004 stated he found no functional impairment.  The 
veteran has reported some difficulty swallowing and with his 
speech during  flare-ups.  There is no evidence demonstrating 
the veteran has a marked speech impairment.  

The Board also considered whether a rating in excess of 10 
percent for scars should be assigned.  The veteran has 
testified the scar on his jaw becomes sore when his shirt 
collar brushes against the scar.  The current ten percent 
rating is certainly appropriate for the scar on the side of 
the jaw which becomes tender under both the old and new 
criteria for rating superficial painful scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  

A higher rating for the scar would require evidence of a 
severe disfiguring scar that produced unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002); Or two to three characteristics of 
disfigurement under the current rating criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).  The evidence does not 
demonstrate any disfigurement of the lips or auricles.  The 
scar is not 5 or more inches in length.  The scar was not 
indurated, or adherent. There is no indication of any 
abnormality of the skin of six square inches in area.  There 
is no evidence that supports the grant of a 30 percent rating 
for the scar on the jaw.  

An increased evaluation for recurrent ranula is not 
warranted.  


ORDER

An increased rating for recurrent ranula is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


